ORDER Upon consideration of Children’s Justice Fund’s motion to accept the untimely January 20, 2018 filing, which the court construes as a motion to file the amicus brief, the court grants the motion and accepts the brief in accordance with Fed. R. App. P. 29(b)(2). The Court grants appellant’s petition for panel rehearing, vacates the prior panel opinion, and issues a new panel opinion. The appellee’s pending petition for panel rehearing and rehearing en banc is moot and dismissed without prejudice. The ap-pellee may file a new petition for rehearing upon the issuance of the revised panel opinion.